Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 are presented for the examination.
                                                                          Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 

3.	Claims 1-20  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No.   15/971872 in view of  Castleman(US 20170272304 A1).
This is a provisional obviousness-type double patenting rejection.
4.	 Although the conflicting claims are not identical, they are not patentably distinct from each other because both computer systems comprise substantially the same elements from the copending application teaches in claims 1, 11, 20 , A neural processor circuit( A neural processor circuit) ,   neural engine circuit( a neural engine circuit ) and a neural task manager circuit( the neural task manager), a first task queue circuit configured to store a reference to a first task list of first tasks for instantiating a first neural network(  a task queue circuit configured to store a reference to a task list including tasks that instantiate a neural network) and a task arbiter circuit configured to, send configuration data for one of the second tasks from a memory external to the neural processor circuit to the neural engine circuit for programming the neural engine circuit to instantiate at least a portion of the second neural network by executing the one of the second tasks( retrieve the configuration data of the task from the location of the memory external to the neural processor circuit based on the reference to the task list stored in the task queue circuit; and provide a portion of the configuration data to the neural engine circuit, the portion of the configuration data programming the neural engine circuit to execute the task). 
The differences between claims 1, 11, 20  of the copending application and this case are neural engine circuit  configured to perform neural operations; by the neural engine circuit, a second task queue circuit configured to store a reference to a second task list of second tasks for instantiating a second neural network by the neural engine circuit, and a task arbiter circuit.
Castlement teaches  neural engine circuit  configured to perform neural operations; by the neural engine circuit, a second task queue circuit configured to store a reference to a second task list of second tasks for instantiating a second neural network by the neural engine circuit, and a task arbiter circuit. 
It would have been obvious to one of the ordinary skill level in the art to include above feature since it was well known at the time of the invention to improves includes the ability to tolerate failures in individual computers and/or nodes. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4, 5, 12, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHO( US 20190057302 A1) in view of  Castleman(US 20170272304 A1) and further in view of WANG(CN 106209682 A)   .

As to claim 1, CHO teaches A neural processor circuit( the logic circuit 11 includes the memory interface circuit 111 and a neural network processor 100. The memory interface circuit 111 and the neural network processor 100 may be disposed on the same logic die or on different logic dies, para[0026]), 
a neural engine circuit configured to perform neural operations( he memory interface circuit 111 receives the write command, controls the neural network processor 100 to perform a neural network processing operation when the memory interface circuit 111 receives the neural network processing command, or a combination thereof, para[0027], ln 14-26).
 	Cho does not teach a neural task manager circuit coupled to the neural engine circuit to program the neural engine circuit, the neural task manager circuit including: a first task queue circuit configured to store a reference to a first task list of first tasks for instantiating a first neural network by the neural engine circuit, a second task queue circuit configured to store a reference to a second task list of second tasks for instantiating a second neural network by the neural engine circuit, and a task arbiter circuit configured to, during execution of one of the first tasks by the neural engine circuit, send configuration data for one of the second tasks from a memory external to the neural processor circuit to the neural engine circuit for programming the neural engine circuit to instantiate at least a portion of the second neural network by executing the one of the second tasks.  However, Castleman teaches  a neural task manager circuit coupled to the neural engine circuit to program the neural engine circuit( a neural network constructed utilizing agents and probes of the present invention is shown in FIG. 31, para[0167], ln 1-10/ FIG. 6. In one embodiment, agents, generally referenced 380, comprise one or more probe queues 382, one or more fitness functions 386, one or more fitness metrics 388, one or more probe lists 390, one or more tasks 392 and one or more host metrics 394, para[0118], ln 3-5), 
the neural task manager circuit including: a first task queue circuit configured to store a reference to a first task list of first tasks for instantiating a first neural network by the neural engine circuit( FIG. 6. In one embodiment, agents, generally referenced 380, comprise one or more probe queues 382, para[0118], ln 3-10/ each agent comprising one or more probe queues operative to receive and hold probes for processing by the agent, at least one task to be performed by the agent, para[0021], ln 12-20/ the agent task 340 functions to read the weights from the host metrics, destroy the incoming probe and create a new probe for each agent in the next neural layer, para[0167], ln 10-20), 
a second task queue circuit configured to store a reference to a second task list of second tasks for instantiating a second neural network by the neural engine circuit(FIG. 6. In one embodiment, agents, generally referenced 380, comprise one or more probe queues 382, para[0118], ln 3-10/ each agent comprising one or more probe queues operative to receive and hold probes for processing by the agent, at least one task to be performed by the agent, para[0021], ln 12-20/ the agent task 340 functions to read the weights from the host metrics, destroy the incoming probe and create a new probe for each agent in the next neural layer, para[0167], ln 10-20),
 and a task arbiter circuit configured to, during execution of one of the first tasks by the neural engine circuit, send configuration data for one of the second tasks from a memory external to the neural processor circuit(  In general, agents are operative to perform at least one task. The task, however, could be a no-op (i.e. no operation) such as simply passing a probe to the next agent on the probe's path, para[0140], ln 7-16),  
to the neural engine circuit for programming the neural engine circuit to instantiate at least a portion of the second neural network by executing the one of the second tasks( the control mechanism does not send any data via a probe to agent 472, para[0170], ln 33-37/ Once their respective data is received by the agents, the computation is performed by executing the particular task previously loaded into each respective agent. Task T.sub.5 in agent 472 is configured to take the results R.sub.1-4 and generate a final result R for the entire computation that is then sent to the control mechanism for output as result 458 to another process, para[0171], ln 1-25)
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Cho with Castleman  to incorporate the feature of   a neural task manager circuit coupled to the neural engine circuit to program the neural engine circuit, the neural task manager circuit including: a first task queue circuit configured to store a reference to a first task list of first tasks for instantiating a first neural network by the neural engine circuit, a second task queue circuit configured to store a reference to a second task list of second tasks for instantiating a second neural network by the neural engine circuit, and a task arbiter circuit configured to, during execution of one of the first tasks by the neural engine circuit, send configuration data for one of the second tasks from a memory external to the neural processor circuit to the neural engine circuit for programming the neural engine circuit to instantiate at least a portion of the second neural network by executing the one of the second tasks because this includes the ability to tolerate failures in individual computers and/or nodes.
Cho with Castleman do not teach  perform a task switch, the task arbiter circuit configured to, during execution of one of the first tasks by the neural engine circuit and prior to execution of another one of the first tasks by the neural engine circuit, send configuration data for one of the second tasks . However, WANG teaches  perform a task switch, the task arbiter circuit configured to, during execution of one of the first tasks by the neural engine circuit and prior to execution of another one of the first tasks by the neural engine circuit, send configuration data for one of the second tasks (waiting queue comprising the service request number is large, the large batch size, when QPS is low, Sec: In this embodiment, through the service processing interface after receiving the service request, ln 8-15/  the service interface comprises input interface of deep neural network model, the service request in the operation queue exchange combined to generate request set to be processed and sent to service processing interface, the method further comprising: the request set to be processed into an input matrix, based on each layer matrix depth neural network model, sec: invention contents, ln 47-57/ switching unit 602 can be modulated by the element of exchanging the waiting queue and the operation queue to realize exchange of two queues, such as extracting the elements in the waiting queue, adding to the running queue, and the operation of the element in the queue is added to the waiting queue, may be the pointer exchange of the pointer and the waiting queue of the operation queue to realize the exchanging of the waiting queue and the operation queue,  Sec: As shown in FIG. 6, line, ln 35-55/ Referring to FIG. 3, which shows the principle diagram of exchange according to the waiting queue and the operation queue of service scheduling method of the invention. As shown in FIG. 3, queue 1 is the waiting queue before switching, the service request comprising C, D, E, queue 2 is the queue before switching operation, the service request comprising A and B. the first element C waiting queue pointer to the queue 1, a queue pointer pointing to the first element of the A queue 2. when the exchange queue, the waiting queue pointer and interchanged, the operation queue pointer exchange after waiting queue pointer pointing to the first element of the A queue 2, queue pointer pointing to the first element C running queue 1. At queue 1 into the operation queue, queue elements C, D, E 1 is executed, the service request can be represented by queue 2 into the waiting queue, queue elements A and B. 2 indicated in the service request into a service request to be executed, Sec: Referring to FIG. 3, ln 1-20/  FIG. 2, the method of one embodiment which shows a service scheduling method of the application 200. As shown in FIG. 2, service scheduling method of process 200 comprises the following steps: step 201, monitoring waiting queue exists in the service request, Sec: Further referring to FIG. 2, ln 2-5/ can detects the operation queue is empty, returning to step 201, immediately query waiting queue exists in the service request, Sec: the service interface to the service request processing request set, ln 3-10/ Fig. 200 ). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Cho and Castleman  with  WANG to incorporate the feature of  perform a task switch,  during execution of one of the first tasks by the neural engine circuit and prior to execution of another one of the first tasks by the neural engine circuit, send configuration data for one of the second tasks because this reduces the calculation efficiency and computes ability and adapted service maximizing use of hardware real time performance requirements.
As to claim 2,  Castleman teaches  each of the first tasks, when executed, instantiates a single network layer of the first neural network, multiple network layers of the first neural network, or a portion of a network layer of the first neural network; and 48 32685/39166/FW/9994596.16 each of the second tasks, when executed, instantiates a single network layer of the second neural network, multiple network layers of the second neural network, or a portion of a network layer of the second neural network( para[0166]/ Fig. 30) for the same reason as to claim 1 above .
As to claim 4,  Castleman teaches task arbiter circuit is further configured to store the configuration data in a configuration queue of the neural task manager circuit, the configuration queue coupled to the neural engine circuit and configured to provide the configuration data to the neural engine circuit( para[0022], ln 10-20) for the same reason as to claim 1 above.  
 and  Cho teaches the neural processor circuit further includes: a kernel direct memory access (DMA) configured to retrieve kernel data of the one of the second tasks from the memory external to the neural processor circuit when the configuration data is stored in the configuration queue( para[0045]) ; and 49 32685/39166/FW/9994596.16 a buffer direct memory access (DMA) configured to retrieve input data of the one of the second tasks from the memory external to the neural processor circuit when the configuration data is stored in the configuration queue( para[0052], ln 1-15/ para[0057]/ para[0061]). 
As to claim 5,  Cho teaches the neural task manager circuit further includes: a fetch queue coupled to the configuration queue; and a task manager direct memory access (DMA) coupled to the fetch queue and the task arbiter circuit; and the task arbiter circuit is further configured to retrieve the configuration data of the one of the second tasks from the memory external to the neural processor circuit via the task manager DMA and store the configuration data in the fetch queue( para[0050], ln 1-7), the fetch queue providing the configuration data to the configuration queue when second configuration data of an executed task is removed from the configuration queue( para[0052]).  
	As to claims 12, 13, 15, 16, 20,  they are rejected for the same reasons as to claims 1, 2, 4, 5 above.
 
6.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHO( US 20190057302 A1) in view of  Castleman(US 20170272304 A1)  in view of  WANG(CN 106209682 A) and further in view of Wang(US 20160028635 A1).

As to claim 3, Castleman teaches  the second task list includes the configuration data of the one of the second tasks stored in a location of the memory external to the neural processor circuit(para[0111]/ ln 1-10/ Fig.2)  and the task arbiter circuit  is further configurated to retrieves the configuration data of the one of the second tasks from the memory external to the neural processor circuit by referencing the second task list stored in the second task queue circuit ( para[0140], ln 7-16).  
Cho, Castleman and Wang do not teach retrieves the second task list stored in the second task queue circuit according to the second task queue having a higher priority than the first task queue. However, Wang teaches retrieves the second task list stored in the second task queue circuit according to the second task queue having a higher priority than the first task queue(the neural network algorithm for identifying the service types of the data packets, para[0049], ln 10-20/ allocates the data packets to the determined queues, wherein each service type corresponds to a queue, and each queue is provided with a corresponding priority; and the data packets in each queue are dequeued according to the priority of the queue in each scheduling cycle, para[0023], ln 8-23).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Cho, Castleman and Wang with Wang to incorporate the feature of retrieves the second task list stored in the second task queue circuit according to the second task queue having a higher priority than the first task queue because this improves the processing efficiency and reducing the implementation complexity.  
As to claim 14, it is rejected for the same reason as to claim 3 above. 
 
7.	Claims 7, 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHO( US 20190057302 A1) in view of  Castleman(US 20170272304 A1) in view of  WANG(CN 106209682 A)  and further in view of  ZHANG(US 20190347545 A1).

As to claim 7,  Cho, Castleman and Wang do not teach  wherein the neural engine circuit is configured to: receive input data of the one of the first tasks from a data buffer coupled to the neural engine circuit; 50 32685/39166/FW/9994596.16 generate output data of the one of the first tasks from the input data; provide the output data to the memory external to the neural processor circuit; receive second input data of the one of the second tasks from the memory external to the neural processor circuit; generate second output data of the one of the second tasks from the second input data; and provide the second output data to the data buffer. However, Zhang teaches wherein the neural engine circuit is configured to: receive input data of the one of the first tasks from a data buffer coupled to the neural engine circuit; 50 32685/39166/FW/9994596.16 generate output data of the one of the first tasks from the input data; provide the output data to the memory external to the neural processor circuit; receive second input data of the one of the second tasks from the memory external to the neural processor circuit; generate second output data of the one of the second tasks from the second input data; and provide the second output data to the data buffer( the output module may include: an output neuron buffer unit 2-51 connected to the computation unit for receiving neuron data output by the computation unit; and sending the neuron data to the data control unit, as input data of a next layer of the neural network computation, para[0197]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Cho , Castleman and Wang with  Zhang to incorporate the feature of wherein the neural engine circuit is configured to: receive input data of the one of the first tasks from a data buffer coupled to the neural engine circuit; 50 32685/39166/FW/9994596.16 generate output data of the one of the first tasks from the input data; provide the output data to the memory external to the neural processor circuit; receive second input data of the one of the second tasks from the memory external to the neural processor circuit; generate second output data of the one of the second tasks from the second input data; and provide the second output data to the data buffer because this reduces the computational speed of the neural networks, and at the same time, imposes more strict requirements on the transmission bandwidth of hardware and on the computation device.
As to claim 8, Zhang teaches  neural engine circuit is configured to: receive the second output data of the one of the second tasks from the data buffer as third input data of another task of the second tasks; generate third output data of the other task of the second tasks from the third input data; and provide the third output data to the data buffer( para[0197]) for the same reason as to claim 7 above .  
As to claim 9, Castleman teaches the task arbiter circuit is further configured to, subsequent to execution of each of the second tasks of the second task queue circuit( para[0167], ln 10-20) : and  Zhang teaches retrieve second configuration data of another task of the first tasks from the memory external to the neural processor circuit; and send the second configuration data to the neural engine circuit for programming the neural engine circuit to instantiate the first neural network by executing the other task of the first tasks( para[0197]) for the same reason as to claim 7 above. 51 32685/39166/FW/9994596.16 
As to claims 18, 19, they are rejected for the same reasons as to claims 8, 9 above.  

8.	Claims 10 and  11 are rejected under 35 U.S.C. 103 as being unpatentable over CHO( US 20190057302 A1) in view of  Castleman(US 20170272304 A1) in view of  WANG(CN 106209682 A) and further in view of Xu( US 20200218509 A1).

As to claim 10,  Cho, Castleman and Wang  do not teach the neural engine circuit includes: an input buffer circuit coupled to the neural task manager circuit; and a multiply-add (MAD) circuit coupled to the input buffer circuit; and the configuration data programs the input buffer circuit to provide a portion of input data of the one of the second tasks stored in the input buffer circuit to the MAD circuit. However, Xu teaches the neural engine circuit includes: an input buffer circuit coupled to the neural task manager circuit; and a multiply-add (MAD) circuit coupled to the input buffer circuit; and the configuration data programs the input buffer circuit to provide a portion of input data of the one of the second tasks stored in the input buffer circuit to the MAD circuit(In a computing process of the computing engine 244, the DMA control unit (which may be considered as a control circuit) reads required image data and a required training parameter from an external DDR memory 220 to the data buffer and the parameter buffer. The multiply-add operation is performed on the image data and the training parameter by using the PE array. An operation result is output to the output buffer, and then the operation result is converted from a linear field to a logarithmic field by using the logarithmic conversion circuit. A final result may be returned to the data buffer as input data for a next multiply-add operation, or directly output to the DDR memory 220 for storage, para[0105]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Cho, Castleman and Wang with Xu to incorporate the feature of the neural engine circuit includes: an input buffer circuit coupled to the neural task manager circuit; and a multiply-add (MAD) circuit coupled to the input buffer circuit; and the configuration data programs the input buffer circuit to provide a portion of input data of the one of the second tasks stored in the input buffer circuit to the MAD circuit because this restricts a speed of the matrix operation, and also affects power consumption of a device.
As to claim 11,  Xu teaches a data buffer coupled to the memory external to the neural processor circuit and the neural engine circuit, wherein the neural engine further includes an output circuit, and wherein the configuration data programs the output circuit to provide output data from the MAD circuit to the data buffer circuit( para[0105]) for the same reason as to claim 10 above.  
 
Allowable Subject Matter
9.	Claims 6, 17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to the argument: 

10.	Applicant amendment filed on 09/13/2022  has been considered but they are not persuasive: 
                   Applicant argued in substance that : 
 (1) “ The combination does not teach or suggest the above limitation. For example, although Castleman states that an agent can send a probe to another agent, Castleman does not teach or suggest an agent sending a probe to a neural processor circuit for processing. Furthermore, Castleman does not teach or suggest an agent sending a probe from a second probe queue to a neural processor circuit (1) while the neural processor circuit is processing a probe from a first queue and (2) prior to the neural processor circuit processing another probe from the first probe queue. Cho is similarly silent on this subject matter. ”
 
11.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1),  WANG teaches waiting queue comprising the service request number is large, the large batch size, when QPS is low, Sec: In this embodiment, through the service processing interface after receiving the service request, ln 8-15/  the service interface comprises input interface of deep neural network model, the service request in the operation queue exchange combined to generate request set to be processed and sent to service processing interface, the method further comprising: the request set to be processed into an input matrix, based on each layer matrix depth neural network model, sec: invention contents, ln 47-57/ switching unit 602 can be modulated by the element of exchanging the waiting queue and the operation queue to realize exchange of two queues, such as extracting the elements in the waiting queue, adding to the running queue, and the operation of the element in the queue is added to the waiting queue, may be the pointer exchange of the pointer and the waiting queue of the operation queue to realize the exchanging of the waiting queue and the operation queue,  Sec: As shown in FIG. 6, line, ln 35-55/ Referring to FIG. 3, which shows the principle diagram of exchange according to the waiting queue and the operation queue of service scheduling method of the invention. As shown in FIG. 3, queue 1 is the waiting queue before switching, the service request comprising C, D, E, queue 2 is the queue before switching operation, the service request comprising A and B. the first element C waiting queue pointer to the queue 1, a queue pointer pointing to the first element of the A queue 2. when the exchange queue, the waiting queue pointer and interchanged, the operation queue pointer exchange after waiting queue pointer pointing to the first element of the A queue 2, queue pointer pointing to the first element C running queue 1. At queue 1 into the operation queue, queue elements C, D, E 1 is executed, the service request can be represented by queue 2 into the waiting queue, queue elements A and B. 2 indicated in the service request into a service request to be executed, Sec: Referring to FIG. 3, ln 1-20/  FIG. 2, the method of one embodiment which shows a service scheduling method of the application 200. As shown in FIG. 2, service scheduling method of process 200 comprises the following steps: step 201, monitoring waiting queue exists in the service request, Sec: Further referring to FIG. 2, ln 2-5/ can detects the operation queue is empty, returning to step 201, immediately query waiting queue exists in the service request, Sec: the service interface to the service request processing request set, ln 3-10/ Fig. 200. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194